
	
		II
		112th CONGRESS
		1st Session
		S. 1416
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Kerry (for himself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the minimum loss ratio required of Medigap policies.
	
	
		1.Short titleThis Act may be cited as the
			 Medigap Medical Loss Ratio Improvement
			 Act of 2011.
		2.Increase in
			 required Medigap loss ratio
			(a)In
			 generalSection 1882(r)(1)(A)
			 of the Social Security Act (42 U.S.C. 1395ss(r)(1)(A)) is amended—
				(1)by striking
			 75 percent and inserting 85 percent; and
				(2)by striking
			 65 percent and inserting 80 percent.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 policies for policy years beginning on or after January 1, 2014.
			
